Title: To John Adams from Robert G Scott, 27 September 1824
From: Scott, Robert G
To: Adams, John


				
					Sir
					Richmond September 27th. 1824
				
				On behalf of the Committee of arrangements lately assembled at York town, and by their direction; I have the honour to request the pleasure of your Company at that place on the 19th of October next: to unite with your fellow Citizens in celebrating the Surrender of York; and in testifying to General Lafayette the gratitude and affection, Virginia still feels for one of her oldest and ablest defenders.I am yours Respectfully
				
					Robert G Scott
				
				
			